¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its October 2, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is denied and the Respondents' requests for attorney fees are granted. The Respondents are awarded reasonable attorney fees pursuant to RAP 18.1(j). The amount of the attorney fees will be determined by the Supreme Clerk pursuant to RAP 18.1. Pursuant to RAP 18.1(d), the Respondents should file an affidavit with the Clerk of the Washington State Supreme Court.
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE